Citation Nr: 0638860	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  96-37 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an enlarged spleen, 
to include as due to an undiagnosed illness under 38 C.F.R. 
§ 3.317.  

2.  Entitlement to service connection for a liver condition, 
to include as due to an undiagnosed illness under 38 C.F.R. 
§ 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel



INTRODUCTION

The veteran had service from January 1971 to January 1995.  
This service period has not been verified, but is not at 
issue before the Board at this time.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 2006, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDING OF FACT

The veteran's spleen and liver symptoms and findings have 
been medically attributed to diagnosed conditions, and the 
competent medical evidence demonstrates that they are not 
related to service.


CONCLUSION OF LAW

Service connection for an enlarged spleen and a liver 
condition is not warranted.  38 U.S.C.A. §§ 1110, 1117 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability which cannot be attributed to any known clinical 
diagnosis, but which instead results from an undiagnosed 
illness that became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2006.  38 C.F.R. § 3.317(a)(1).  A "Persian 
Gulf veteran" is one who served in the Southwest Asia 
Theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2)-(5).  

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended.  38 U.S.C.A. §§ 1117, 1118.  Essentially, these 
changes revised the term "chronic disability" to 
"qualifying chronic disability," and involved an expanded 
definition of "qualifying chronic disability" to 
include:  (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317.  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii). 

With claims based on undiagnosed illness, the veteran is not 
required to provide competent evidence linking a current 
disability to an event during service.  Gutierrez v. 
Principi, 19 Vet. App. 1 (2004).  Signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multi-symptom illness include:  fatigue, unexplained rashes 
or other dermatological signs or symptoms, headache, muscle 
pain, joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 C.F.R. 
§ 3.317(b).  

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

The veteran's service medical records include abnormal 
results from 1994 blood testing.  The abnormal results were 
also noted at the time of his August 1994 separation along 
with a notation that he was being followed by internal 
medicine.  Overall, these records do not support entitlement 
to service connection for either claimed condition on a 
direct basis as they provide no evidence of an enlarged 
spleen or a liver condition at that time.  The service 
medical record, as a whole, is found to provide evidence 
against this claim. 

During a May 1995 VA examination, the veteran reported a 
history of elevated liver function tests since 1993.  
Extensive blood workup was negative by his report.  He stated 
that he was told that he had an enlarged spleen by a scan 
that was not now available.  The veteran was asymptomatic 
from this enzyme elevation and was told that his liver was 
not enlarged.  He did have some occasional pain in the 
midepigastrum which he said was unrelated to meals and he 
felt this might be related to his liver problem.  The 
veteran's liver and spleen were not palpated and the examiner 
did not have access to his service medical records.  

The pertinent impression was history of elevated liver 
function tests with patient's report of enlarged spleen (the 
records being not available at this time).  

According to the report of an August 2004 VA examination, the 
veteran reported having been told he had an enlarged spleen 
and liver, that he related to service in Saudi Arabia and the 
medications and shots he had been forced to take.  The 
veteran stated that his symptoms began in while in Germany 
and continued in Saudi Arabia sometime between November 1990 
and 1991.  The report provides the results of current 
physical examination.  

The pertinent diagnosis was abnormal liver function tests.  
The veteran had detailed work-up for condition in the past 
and no cause was found.  In reviewing progress notes, it was 
suggested that the elevated hepatic functions could have been 
due to excessive Motrin use.  The veteran had been on 
numerous narcotics for pain and this could also be the cause.  
There was a history of liver and spleen enlargement.   

The report of a September 2004 liver ultrasound provides an 
impression of diffuse fatty infiltration of the liver and 
mildly enlarged spleen.  

The report of a May 2006 VA examination provides the results 
of current examination.  The diagnosis was left upper 
quadrant pain of unknown etiology.  The veteran was being 
investigated with a lipid panel, liver function panel, 
comprehensive blood panel, CBC, and prothrombin time.  He was 
also having a CT scan of his abdomen to assess his liver and 
spleen.  The examiner stated that the results would be 
entered when available and any abnormality would be noted at 
that time.  

A June 2006 addendum provides the results of a CT scan.  The 
impression was that multiple tiny noncalcified pleural-based 
pulmonary densities were present bilaterally that might 
represent areas of scarring or atelectic change.  No 
hepatomegaly, splenomegaly, or focal splenic or hepatic 
lesions were demonstrated.  There was a left fat-containing 
inguinal hernia and small fat-containing umbilical hernia.  

The addendum also provides that the examiner reviewed the 
veteran's claims file.  The examiner set forth a detailed of 
review of the veteran's past medical examinations and 
laboratory tests with respect to both the liver and spleen.  
The examiner summarized that since 1991 (when the veteran 
left the service) to 2006 (when he was seen and weighed by 
VA), the veteran had gained 41 pounds.  It was at least as 
likely as not that the veteran's enlarged spleen and liver 
were related to his dietary intake of fats that had led to 
his hepatomegaly.  The spleen condition did not have at this 
stage a precursor as the enlargement was only mild.  This 
finding could be "normal" for this veteran, or incidental, 
as it had remained static for at least 12 years.   

The Board finds that the foregoing VA examination reports 
provide evidence against entitlement to service connection 
for an enlarged spleen and liver condition on a direct basis.  
38 C.F.R. §§ 3.304 and 3.304.  They do not provide any 
evidence linking either current condition to the veteran's 
active duty.  In fact, the June 2006 VA addendum provides 
strong evidence against the veteran's claims.  

The Board is aware that the June 2006 medical opinion that 
indicates it was at least as likely as not that the claimed 
conditions were related to the veteran's dietary intake of 
fats, but this is opinion in no way suggests the veteran's 
active service was the cause of this condition.  The totality 
of the objective medical findings and the medical reasoning 
provided in the May 2006 report and June 2006 addendum do not 
support this claim and, in fact, provide limited evidence 
against this claim, indicating a possible "normal" 
condition or a condition without association to service. 

The foregoing VA examination reports also constitute evidence 
against entitlement to service connection for spleen and 
liver symptoms and findings under 38 C.F.R. § 3.317.  The 
reports provide diagnoses for the veteran's symptoms and 
findings.  Stated differently, based on the VA reports, the 
veteran's symptoms and illness can be attributed to known 
clinical diagnoses.  VAOPGCPREC 8-98 (Aug. 3, 1998).  

The veteran's own contentions do not support his claims.  The 
veteran himself is not competent to diagnose the etiology of 
his own disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As a result, his 
assertions cannot constitute competent medical evidence that 
his current enlarged spleen and liver condition are due to 
active duty, or that their symptoms and findings constitute 
undiagnosed illnesses for purposes of 38 C.F.R. § 3.317.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for enlarged spleen and 
liver condition.  As the preponderance of the evidence is 
against the claims, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in September 2001; a rating 
decision dated in September 1995; a statement of the case 
dated in June 1996; and supplemental statements of the case 
dated in August 2005 and August 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  The August 2006 supplemental statement of the 
case provided Dingess notice.  Simply stated, based on the 
notice already provided to the veteran cited above, a further 
amended notice to the veteran would not provide a basis to 
grant these claims.  Moreover, neither the veteran nor his 
representative has made any showing or allegation that the 
content of the VCAA notice resulted in any prejudice to the 
veteran.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006) (finding 
that the Board erred by relying on various postdecisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court found 
that the evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claims, and found that the error was harmless, as the 
Board has done in this case.)

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  VA has 
also conducted VA examinations with respect to the claims on 
appeal.  Therefore, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.      

ORDER

Service connection for an enlarged spleen and a liver 
condition is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


